17‐3315(L) 
United States v. Noze 
                                                                                            
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                             

                                    SUMMARY ORDER 
                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 6th day of March, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   DENNIS JACOBS, 
                   PETER W. HALL, 
                            Circuit Judges. 
                                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                            Appellee, 
 
                   v.                                               17‐3315(L), 17‐3578 
                                                                     
FRANDY DUGUE, AKA JIMMY, 
CARLINS CALIXTE, JACQUES 
FLEURIJEUNE, AKA MAGIC,   

                                                           1 
PIERRE JEUDY, 
                            Defendants, 
 
MACKENZY FRANTZ NOZE,   
AKA KEN KEN, JONAS JOSEPH,   
AKA JAMES, 
                            Defendants‐Appellants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                                     Margaret Maigret, Assistant United 
                                                                  States Attorney (Avi M. Perry, Marc 
                                                                  H. Silverman, Assistant United States 
                                                                  Attorneys, on the brief), for John H. 
                                                                  Durham, United States Attorney for 
                                                                  the District of Connecticut, New 
                                                                  Haven, CT. 
 
FOR APPELLANT MACKENZY NOZE:  Robert J. Sullivan, Jr., Westport, CT. 
                                                                   
FOR APPELLANT JONAS JOSEPH:                                       William T. Koch, Jr., Old Lyme, CT. 
          
         Appeal from an order of the United States District Court for the District of 
Connecticut (Meyer, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
        
       Defendants‐Appellants Mackenzy Noze and Jonas Joseph (the 
“defendants”) were convicted after a jury trial in the United States District Court 
for the District of Connecticut (Meyer, J.) of substantive and conspiracy counts of 
mail and wire fraud, based on a scheme in which they staged automobile 
accidents, filed fraudulent insurance claims, and made false representations to 
insurance companies.    On appeal, the defendants argue that the district court 

                                                   2 
erred in admitting and precluding certain witnesses’ trial testimony and that the 
evidence was insufficient to support the convictions.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 
 
        1.    The district court allowed the defendants’ co‐conspirator to testify at 
trial that Noze admitted involvement in 40 or 50 staged accidents.    First, 
defendants argue that such testimony exceeded the scope of the charged 
conspiracy.    Federal Rule of Evidence 404(b) “bars the admission of a 
defendant’s uncharged crimes to prove propensity to commit the crime charged.”   
United States v. Concepcion, 983 F.2d 369, 392 (2d Cir. 1992).    However, “[a]n act 
that is alleged to have been done in furtherance of the alleged conspiracy . . . is 
not an ‘other’ act within the meaning of Rule 404(b); rather, it is part of the very 
act charged.”    Id.    While the indictment described in detail only three staged 
accidents, the conspiracy count expressly incorporated the allegation that “the 
Defendants and their co‐conspirators were involved in about 50 staged 
accidents.”    Gov’t App. 28 ¶ 3; Gov’t App. 35 ¶¶ 20‐21.    Accordingly, testimony 
regarding those crashes was permissible under Rule 404(b) as evidence of the 
charged conspiracy.   
 
        Second, the defendants argue that the co‐conspirator’s testimony was 
unduly prejudicial and misleading.    Under Federal Rule of Evidence 403, a 
“court may exclude relevant evidence if its probative value is substantially 
outweighed by a danger of . . . unfair prejudice, confusing the issues, [or] 
misleading the jury.”    Fed. R. Evid. 403.    “In reviewing Rule 403 challenges, we 
accord great deference to the district court’s assessment of the relevancy and 
unfair prejudice of proffered evidence, mindful that it sees the witnesses, the 
parties, the jurors, and the attorneys, and is thus in a superior position to evaluate 
the likely impact of the evidence.”    United States v. Quinones, 511 F.3d 289, 310 
(2d Cir. 2007) (internal quotation marks omitted). 
 
        As discussed above, the co‐conspirator’s testimony was evidence of the 
conspiracy alleged in the indictment, and therefore was plainly probative.    Even 
if the testimony had not been directly related to the charged conduct, it was 
 
                                          3 
   
unlikely to have resulted in unfair prejudice to the defendants, particularly given 
the court’s instruction to the jury that they exercise great caution in evaluating the 
co‐conspirator’s testimony.    See United States v. Mercado, 573 F.3d 138, 142 (2d 
Cir. 2009) (rejecting Rule 403 challenge to evidence of other acts that were “not 
especially worse or shocking than the [acts] charged,” and where “the District 
court gave several careful instructions to the jury regarding what inferences it 
could draw from the admitted evidence”). 
 
       The defendants emphasize that at sentencing, the district court concluded 
that the appropriate loss amount was equal to the actual loss amount for 
particular crashes that the government presented evidence of at trial.    The court 
stated that the co‐conspirator’s testimony regarding Noze’s involvement in 40 or 
50 staged accidents “is just not good enough evidence . . . to base a four‐level 
enhancement under the guidelines which has very significant imprisonment 
consequences.”    Gov’t App. 1204.    The defendants argue that the ruling at 
sentencing demonstrates that it was erroneous to allow the co‐conspirator’s 
testimony at trial.     
 
       However, the court’s determinations are not logically inconsistent, and do 
not demonstrate an abuse of discretion.    At trial, where the issue was the nature 
and extent of the defendants’ criminal conduct, the court’s task was to determine 
whether the probative value of the testimony (alongside the government’s other 
evidence) in proving the charged offenses was “substantially outweighed” by a 
danger of unfair prejudice or confusion.    Fed. R. Evid. 403.    At sentencing, the 
pertinent task for the court in determining the defendants’ offense level was to 
make a factual finding, by a preponderance of the evidence, as to the amount of 
loss caused by the offense conduct.    It was not inconsistent for the court to 
conclude that the co‐conspirator’s testimony as to his recollection of a 
conversation with Noze about “40 or 50” staged accidents was insufficient for the 
court to “infer[] what the amounts of those accidents were and essentially 
averag[e]” them in order to “extrapolate” a total amount of loss.    Gov’t App. 
1204‐05.   
 
       Accordingly, the district court did not err in denying Noze’s motion in 
 
                                           4 
   
limine to exclude the co‐conspirator’s testimony regarding other accidents. 
 
       2.      The district court precluded testimony by an expert witness that the 
defendants intended to call regarding the credibility of cooperating witnesses.   
“We review a district court’s evidentiary rulings for abuse of discretion, and will 
reverse only if we find that there was a violation of a substantial right.”    United 
States v. Ebbers, 458 F.3d 110, 122 (2d Cir. 2006).     
 
       “It is a well‐recognized principle of our trial system that determining the 
weight and credibility of a witness’s testimony belongs to the jury . . . .”    Nimely 
v. City of New York, 414 F.3d 381, 397 (2d Cir. 2005) (internal quotation marks, 
alterations, and ellipsis omitted).    “Thus, this court, echoed by our sister circuits, 
has consistently held that expert opinions that constitute evaluations of witness 
credibility, even when such evaluations are rooted in scientific or technical 
expertise, are inadmissible under [Federal Rule of Evidence] 702.”    Id. at 398.   
The defendants argue that their expert witness would have testified regarding 
different issues: the credibility of cooperating witnesses generally, and the 
benefits such witnesses receive in exchange for government cooperation, and 
would not have opined as to the credibility of cooperating witnesses in this case.   
But as the district court ruled, even general testimony of that sort would represent 
an “evaluation[] of witness credibility” that we have held is impermissible under 
Rules 702 and 403.    Id.    Indeed, the defendants’ theory of relevance for the 
expert’s intended testimony is that it would have provided the jury with a logical 
basis for concluding that the cooperating witnesses in this case testified falsely.   
“Such testimony does not assist the trier of fact, but rather undertakes to tell the 
jury what result to reach, and attempts to substitute the expert’s judgment for the 
jury’s.”    Id. (internal citation and quotation marks omitted).    The district court 
therefore did not err in granting the government’s motion in limine to exclude the 
expert testimony. 
 
       3.      Finally, the defendants argue that the evidence at trial was 
insufficient to support the defendants’ convictions.    “A defendant who 
challenges the sufficiency of the evidence to support his conviction bears a heavy 
burden.”    United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003) (internal 
 
                                            5 
   
quotation marks omitted).    We must consider the evidence “in the light most 
favorable to the Government” and draw “all permissible inferences” in its favor.   
Id.    “[T]he relevant question is whether, after viewing the evidence in the light 
most favorable to the prosecution, any rational trier of fact could have found the 
essential elements of the crime beyond a reasonable doubt.”    Jackson v. Virginia, 
443 U.S. 307, 319 (1979); see also Jackson, 335 F.3d at 180 (explaining that a 
judgment of acquittal is proper “only if the evidence that the defendant 
committed the crime alleged was nonexistent or meager” (internal quotation 
marks and ellipsis omitted)). 
 
        The defendants argue that the cooperating witnesses falsely implicated the 
defendants at trial to obtain lesser sentences, and the government’s other 
evidence was insufficient to prove the defendants’ guilt beyond a reasonable 
doubt.    However, when evaluating the sufficiency of the evidence “[w]e must 
defer to the jury’s determination of witness credibility, the weight of the evidence, 
and the reasonable inferences the jury draws from the evidence.”    United States 
v. Barret, 848 F.3d 524, 534 (2d Cir. 2017).    As Joseph effectively concedes, the 
testimony of the cooperating witnesses regarding the defendants’ conduct was 
sufficient to support the convictions.    “[E]ven the testimony of a single 
accomplice witness is sufficient to sustain a conviction, provided it is not 
incredible on its face, or does not defy physical realities.”    United States v. 
Truman, 688 F.3d 129, 139 (2d Cir. 2012) (internal citation, quotation marks, and 
alteration omitted).    The sufficiency challenge must therefore fail.     
 
        We  have  considered  the  defendants’  remaining  arguments  and  conclude 
they  are  without  merit.    The  judgment  of  the  district  court  is  therefore 
AFFIRMED. 
 
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 
                                         
                                         
                                         

 
                                         6